Citation Nr: 0209167	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-23 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left cheek scar.

2.  Entitlement to a compensable rating for shell fragment 
wound to the left arm.

3.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound to the left forearm.

4.  Entitlement to a rating in excess of 10 percent for a 
left flank scar.

5.  Entitlement to a compensable rating for a right calf 
scar.

6.  Entitlement to a compensable rating for shell fragment 
wound to the right ankle with retained foreign bodies.

7.  Entitlement to a compensable rating for shell fragment 
wound to the left calf.

8.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound to the left thigh.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), inter alia, granted 
entitlement to an increased 10 percent disability rating for 
a left cheek scar, denied entitlement to compensable ratings 
for a left flank scar and shell fragment wounds to the left 
arm and forearm, right calf and right ankle, and left calf 
and thigh.  The case was subsequently transferred to the 
Waco, Texas, VARO for administrative reasons.

In a February 2000 rating decision the Waco RO, inter alia, 
granted entitlement to increased 10 percent disability 
ratings for shell fragment wound to the left forearm and left 
thigh and for a left flank scar and denied entitlement to 
increased or compensable ratings for a left cheek scar or 
shell fragment wounds to the left arm, right calf and right 
ankle, and left calf.  

The Board notes that a June 1969 RO decision that granted 
service connection for the veteran's residuals of multiple 
shell fragment wounds assigned eight noncompensable ratings 
for the multiple anatomical regions in question.  The only 
post-service medical evidence on file at the time showed 
retained metallic fragments in several areas, including the 
right thigh and right ankle, and the clinical findings 
included tenderness of residual shell fragment scars in the 
right thigh and right ankle regions.  The Board finds that an 
issue of whether there was clear and unmistakable error in 
the June 1969 RO decision granting noncompensable ratings for 
the veteran's shell fragment wound scars with retained 
foreign bodies in the right thigh and right ankle areas is 
raised by the record.  This matter is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  Persuasive evidence demonstrates the veteran's service-
connected left cheek scar is presently manifested by no more 
than a moderately disfiguring facial scar.

3.  Persuasive evidence demonstrates the veteran's service-
connected shell fragment wound to the left arm is presently 
manifested by subjective complaints of occasional pain, 
tenderness, and sensitivity but with no objective evidence of 
pain or tenderness; however, there are 4 metallic foreign 
bodies in the soft tissues of the left arm, which is 
analogous to a tender scar.

4.  Persuasive evidence demonstrates the veteran's service-
connected shell fragment wound to the left forearm is 
presently manifested by a retained metallic fragment, 
subjective complaints of occasional pain, tenderness, 
sensitivity, and limitation of thumb motion but with no 
objective evidence of limitation of thumb motion.

5.  Persuasive evidence demonstrates the veteran's service-
connected left flank scar is presently manifested by 
subjective complaints of occasional pain, tenderness, and 
sensitivity but with no objective medical evidence of 
limitation of function.

6.  Persuasive evidence demonstrates the veteran's service-
connected right calf scar is presently manifested by 
subjective complaints of occasional pain, tenderness, and 
sensitivity but with no objective evidence of pain or 
tenderness.

7.  Persuasive evidence demonstrates the veteran's service-
connected shell fragment wound to the right ankle is 
presently manifested by subjective complaints of occasional 
pain, tenderness, sensitivity, and limitation of ankle motion 
but with no objective evidence of pain, tenderness, or 
limitation of ankle function; however, there are metallic 
foreign bodies in the soft tissues of the ankle, which is 
analogous to a tender scar.

8.  Persuasive evidence demonstrates the veteran's service-
connected shell fragment wound to the left calf is presently 
manifested by subjective complaints of occasional pain, 
tenderness, and sensitivity but with no objective evidence of 
pain or tenderness.

9.  Persuasive evidence demonstrates the veteran's service-
connected shell fragment wound to the left thigh is presently 
manifested by subjective complaints of occasional pain, 
tenderness, and sensitivity but with no objective medical 
evidence of limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
service-connected left cheek scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a 10 percent rating for a service-
connected shell fragment wound to the left arm are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.20, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7899-7804 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a rating in excess of 10 percent for a 
service-connected shell fragment wound to the left forearm 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for a rating in excess of 10 percent for a 
service-connected left flank scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

5.  The criteria for a compensable rating for a service-
connected right calf scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.16, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  The criteria for a 10 percent rating for a service-
connected shell fragment wound to the right ankle with 
retained foreign bodies are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.16, 4.20, 4.118, Diagnostic Codes 7803, 7804, 
7805, 7899-7804 (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).
7.  The criteria for a compensable rating for a service-
connected shell fragment wound to the left calf are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

8.  The criteria for a rating in excess of 10 percent for a 
service-connected shell fragment wound to the left thigh are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1997 statement of the case and the May 1998 and 
April 2002 supplemental statements of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the issues on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the increased 
rating claim on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected disabilities in August 
1996, September 1997, and December 1998.  The Board finds 
that evidence sufficient for an adequate determination of the 
increased rating claims on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records show that on December 31, 
1967, the veteran sustained fragmentation wounds to the 
medial aspect of the right calf, to the medial aspect of the 
right thigh, lateral to the left knee, to the posterior 
portion of the distal third of the left arm, to the left 
flank, and to the left upper back.  It was noted that all 
wounds had been carefully cleaned and debrided under local 
anesthesia.  Records show the veteran was discharged from the 
medical treatment facility on January 6, 1968, and returned 
to light duty on January 7, 1968.  A January 11, 1968, report 
noted the wounds were healing well with no sign of infection 
and all sutures were removed on January 14, 1968.  

Subsequent records in January and February 1968 noted the 
veteran complained of right leg pain when he used it a lot.  
Reports show the veteran was released to light duty.  An 
April 1968 clinical cover sheet noted the veteran sustained 
injuries including a fragment wound to the left side of the 
face with no artery or nerve involvement on April 3, 1968.  
It was noted the facial wound was debrided and closed under 
general anesthesia.  At his separation examination the 
veteran reported shrapnel injuries to the left side of his 
face and to the legs.

At his VA examination in April 1969 the veteran reported the 
wounds to his legs bothered him when he worked and that the 
injury to his neck bothered him when he stretched.  He stated 
he experienced a pulling sensation to the back of the right 
thigh when he extended the leg completely and that the area 
seemed to tire upon prolonged walking.  It was noted he 
reported no sensation of any consequence to the left cheek 
wound.  

The examiner noted the left cheek scar was in mid portion and 
was 1 1/2 inch long by 3/8 inch wide.  It was quite pale and 
fairly large but was not particularly disfiguring and was not 
tender.  There were 2 scars to the anterolateral left arm 
including a 3/8 inch by 3/16 inch scar near the deltoid 
tubercle and a 3/16 by 1/4 inch scar above the elbow which were 
not tender, depressed, or fixed.  The muscles in the area 
worked very well.  There was also a small 3/16 inch in 
diameter scar to the left distal forearm which was of similar 
character.  There was a small scar to the left flank about 
the midaxillary line in the region of the tenth rib with no 
palpable mass or deep scarring.  

There were 2 oval 3/8 inch by 1/4 inch scars to the inner 
surface of the right ankle and 3 similar scars to the lateral 
surface about the malleolus which were slightly tender and 
partially fixed but not depressed.  There was no change to 
the contour of the ankle, no ligamentous relaxation, or 
reduced motion.  To the left distal anterolateral thigh was a 
1/2 by 3/8 inch scar and to the left calf about 2 to 3 inches 
below the knee was a 1/4 inch in diameter scar.  The examiner 
noted these scars apparently involved the skin only.  The 
diagnoses included healed left cheek scar, residuals of 
healed shell fragment wounds to the left arm and forearm, 
healed left flank scar, healed right calf scar, residuals of 
healed shell fragment wounds to the right ankle with retained 
metallic bodies, and healed shell fragment wounds to the left 
thigh and calf.  

In June 1969, the Albuquerque RO, inter alia, granted 
entitlement to service connection of left cheek scar, 
assigned a 0 percent disability rating, residuals of shell 
fragment wounds to the left arm and forearm, assigned a 0 
percent disability rating, left flank scar, assigned a 0 
percent disability rating, right calf scar, assigned a 0 
percent disability rating, residuals of shell fragment wounds 
to the right ankle with retained foreign bodies, assigned a 0 
percent disability rating, and residuals of shell fragment 
wounds to the left thigh and calf, assigned a 0 percent 
disability rating.  
VA examination in March 1977 included diagnoses of healed, 
asymptomatic left cheek scar, asymptomatic residual scars to 
the left arm and forearm, and healed, asymptomatic left flank 
scar.  The examiner noted the veteran's left cheek scar was 
mobile, nontender, and presently inconspicuous and that the 
left flank, arm, and forearm scars were mobile and nontender.

In June 1996, the veteran requested entitlement to increased 
ratings for service-connected disabilities including to his 
left calf and thigh and left arm and forearm.  He claimed he 
experienced pain to the back of the left leg, especially upon 
extension, and that his left arm scar had become tender and 
painful which at times prevented his ability to wear a watch.

During VA general medical examination in August 1996 the 
veteran complained his shell fragment wounds to the left arm 
and forearm, left flank, and left calf and thigh were 
symptomatic.  He stated his discomfort had become greater and 
more frequent over the previous 5 to 7 years.  He reported 
that he experienced pain to the left arm and forearm 
approximately twice per week, that his left flank scars were 
tender to touch several days per week, that he had pain in 
the right calf and ankle when he moved his right leg and that 
his ankle pain was constant when he walked, that his left 
calf and thigh were painful approximately 3 times per week, 
and that his left cheek scar was uncomfortable when he shaved 
with a feeling of thickening inside his mouth deep to the 
scar.  

The examiner described a small, mobile, nontender 1/4 inch 
circular scar to the dorsal surface of the left forearm 
approximately 2 1/2 inches proximal to the left wrist, 2 
inconspicuous, mobile, nontender scars to the posterior left 
upper arm including a 1/4 inch in diameter scar about 3 inches 
above the elbow and a small 1/8 inch scar to the medial upper 
arm which the veteran believed was an exit wound, 2 mobile 
and nontender circular scars to the left flank including a 1/4 
inch slightly keloid scar at the level of the left scapula 
and a faint 1/2 inch in diameter scar at the level of the left 
costal margin, a faint difficult to delineate irregular 1/4 
inch scar to the right calf, a mobile, nontender 1/4 inch in 
diameter scar to the right ankle posterior to the lateral 
malleolus, a faint, atrophic, mobile, nontender 1/4 inch in 
diameter scar to the left calf approximately 5 inches 
proximal to the left popliteal fossa, a faint, atrophic, 
mobile, nontender 1 inch by 1/2 inch in diameter scar to the 
left thigh approximately 1 inch above the popliteal fossa, 
and a faint, vertical, mobile, nontender 1/2 inch in length 
scar to the left cheek.

The diagnoses included shrapnel injuries with superficial 
wounds to the left arm and forearm and recurrent residual 
symptoms, shrapnel scars to the left flank with recurrent 
residual symptoms, shrapnel scar to the right calf with 
recurrent residual discomfort, shrapnel scars to the 
posterior right ankle with pain on movement but full range of 
motion, superficial shrapnel injuries to the left calf and 
thigh with recurrent residual symptoms, and shell fragment 
wound to the left cheek with moderate symptoms.  

An August 1996 VA muscle examination noted there was no 
evidence of muscle loss to any of the veteran's scars and no 
evidence of muscle penetration, adhesion, tendon damage, 
damage to bone, joint, or nerve, loss of strength, or muscle 
hernia.  It was noted that the scars caused discomfort and 
tingling rather than pain at that time.  The diagnoses 
included multiple shrapnel scars causing superficial wounds 
to the left arm and forearm, left flank, right ankle, right 
ankle, and left calf and thigh.  It was the examiner's 
opinion that there was no evidence of any muscle injury upon 
examination.

In his August 1997 notice of disagreement the veteran stated 
that all areas of his scars were tender and painful and that 
since he had become diabetic his skin had been more 
sensitive.  He reiterated his contentions in his August 1997 
substantive appeal.

At a September 1997 VA scar examination in August 1996 the 
veteran reported his scars occasionally produced pain and 
discomfort but did not presently affect his ability to move 
his arms and legs.  The examiner noted the veteran's claims 
file had been reviewed and reported objective examination 
findings of a 2 by 2 centimeter (cm) by .4 millimeter (mm) 
well healed scar to the left cheek, 2 hypopigmented, 
nonindurated, nondepressed, nonadherent 1 cm by 4 mm scars to 
the left flank, a nontender, upper dermal type, nondepressed, 
nonadherent 3 cm by 5 mm scar to the left posterior thigh, a 
hypopigmented, slightly depressed, upper dermal 1 cm by 3 mm 
scars to the right and left calves, an upper dermal 1.5 by .6 
mm scar to the right lateral ankle, and hypopigmented 1 cm by 
5 mm scars to the left distal arm and forearm.  The examiner 
noted the scars demonstrated no evidence of active 
induration, ulceration, scaling, bruising, muscular 
involvement, or deep structure damage and that the scars were 
upper dermal and epidermal in nature and were well healed 
with minimal present cosmetic deformity.  The diagnosis was 
scars of a superficial nature at the present time as 
described.  

At his September 1997 VA muscle examination the veteran 
complained of persistent pain associated with his traumatic 
injuries but denied other symptoms or affect upon his daily 
activities or job performance.  He stated he experienced 
increased discomfort occasionally but that he was able to 
work through and around his symptoms.  He noted flare-ups of 
pain usually associated with bad weather, which resulted in 
an approximate 15 percent increase in functional impairment 
or limitation of motion of the extremities during these 
exacerbations.  

The examiner noted the veteran's claims file had been 
extensively reviewed and that objective examination revealed 
multiple well-healed scars at the sites of penetrating trauma 
from shell fragments with no evidence of tenderness, 
weakness, stiffness, swelling, induration, erythema, or 
substantial involvement to bone, tendon, arterial, or neural 
structures.  The examiner described a 1 cm well-healed scar 
over the medial aspect of the right gastrocnemius muscles 
with no evidence of adhesion, tissue loss, or muscle 
herniation, a 1 cm well-healed scar to the right lateral 
malleolus with no evidence of adhesion, tissue loss, or 
muscle herniation, a 2 cm well-healed laceration to the 
lateral left thigh with no evidence of adhesion, tissue loss, 
or muscle herniation, a .5 cm well-healed lateral left calf 
wound with no evidence of adhesion, tissue loss, or muscle 
herniation, a .5 cm well-healed wound to the dorsal ulnar 
aspect of the left forearm with no evidence of adhesion, 
tissue loss, or muscle herniation, and a 1 cm well-healed 
puncture wound to the dorsal aspect the left brachium with no 
evidence of adhesion, tissue loss, or muscle herniation.  
There was no evidence of altered joint function as a result 
of these injuries and motor strength testing was 5/5 to all 
static upper and lower extremity testing.  

X-ray examination revealed a 4 mm fragment to the soft tissue 
of the right proximal fibula, 3 small approximately 1 mm by 
1mm fragments to the soft tissue of the right ankle but not 
within the joint surface, a 2 by 10 mm fragment to the soft 
tissue of the anterolateral aspect of the distal left thigh, 
4 metallic fragments, the largest of which was 3 mm in 
diameter and was well within the soft tissues and not 
adjacent to bones or joints, to the left arm, and a 2 by 7 mm 
fragment to the left forearm, apparently completely 
encapsulated within the distal radius with no evidence of 
fracture, bone reaction, or distortion of the periosteal 
tissues.  The examiner's diagnoses included shell fragment to 
the left arm, left forearm, left thigh, right leg, and right 
ankle all without evidence of significant muscle involvement.

In an August 1998 statement in support of his claim the 
veteran stated his belief that the August 1996 VA examiner's 
diagnoses of recurrent residual symptoms demonstrated his 
noncompensable service-connected shell fragment wounds 
warranted higher 10 percent ratings.  He stated that although 
his scars were mobile and nontender, he experienced tingling, 
discomfort, and occasional pain.

A December 1998 VA scar examination noted the veteran's 
medical records had been reviewed and that the veteran 
reported all of his scars had a tingling sensation and 
occasionally hurt.  He stated it was more annoying than 
painful but that he was extremely hypersensitive to 
unexpected touch.  The examiner noted a 1.5 cm well-healed 
scar to the left lateral flank which was extremely sensitive 
to touch but which the veteran related to tingling under the 
skin, a 2 cm well-healed, nearly invisible jagged scar to the 
left cheek which the veteran reported was only sensitive to 
shaving or during cold weather, a tender left wrist scar 
which the veteran reported interfered with his thumb and 
occasionally caused pain, a 1 cm entry wound scar to the left 
elbow and an exit wound to the medial side of the left biceps 
about mid level, a 1 cm nonadherent scar to the left lateral 
thigh above the knee which the veteran reported was painful 
upon leg movement and which was tender to touch, a 1 cm scar 
below the popliteal space of the right leg, a .5 cm scar to 
the right ankle near the Achilles' tendon which the veteran 
reported was painful upon foot movement, and a .5 cm circular 
scar to the mid calf muscle of the left lower leg.  

The examiner noted the veteran reported that all of the scars 
were tender when touched and noted that there was no evidence 
of adherence, ulceration, breakdown, elevated or depressed 
scarring, obvious tissue loss, inflammation, edema, or keloid 
formation.  It was noted that the scars were well healed and 
some were nearly invisible but that the scars were slightly 
darker than the surrounding skin with minimal disfigurement.  
The examiner stated although the veteran reported he 
experienced difficulty moving his thumb in the area of one of 
his scars, that objective examination revealed full range of 
motion of the thumb and that there was no loss of function as 
a result of any of the scars.  No photographs were taken 
because most of the scars were not disfiguring and were all 
well healed.  The diagnosis was multiple scars to the torso 
and extremities with hyperesthesia in the area of the scars.  
The examiner commented, however, that the veteran had a 
startle response when his scars were touched unexpectedly, 
which may have an effect on his colleagues in his work area.

In correspondence dated in August 2000 the veteran requested 
information as to the status of his appeal and submitted a 
copy of the December 1998 VA examination with highlighted 
passages in support of his claims.

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Rating Schedule provides a compensable rating for 
superficial scars when such scars are poorly nourished with 
repeated ulceration (10 percent) or where the evidence shows 
tenderness and pain on objective demonstration (10 percent) 
or limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  
The Rating Schedule also provides ratings for disfiguring 
head, face, or neck scars when the disorder is slight (0 
percent), moderately disfiguring (10 percent), severe, 
especially if the scar produces a marked or unsightly 
deformity to the eyelids, lips, or auricles (30 percent), or 
complete or with exceptionally repugnant deformity to one 
side of the face or with marked or repugnant bilateral 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

Under the current regulation, objective findings of a slight 
muscle wound are a minimal scar, no evidence of fascial 
defect, atrophy or impaired tonus, no impairment of function 
or metallic fragments retained in the muscle tissue.  38 
C.F.R. § 4.56(d)(1)(iii) (2000).

Objective findings of a moderate muscle wound are manifested 
by entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2)(iii) (2000).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Left Cheek Scar  Based upon the evidence of record, the Board 
finds a rating in excess of 10 percent for a left cheek scar 
is not warranted.  Persuasive medical evidence demonstrates 
the disability is presently manifested by no more than a 
moderately disfiguring facial scar.  The veteran is presently 
receiving a rating equivalent to the maximum schedular rating 
for painful and tender scarring under diagnostic code 7804.  
There is no objective medical evidence of any muscle, nerve 
injury, or limitation of function to warrant consideration of 
a higher rating under alternative rating criteria. 

Separate disabilities arising from a single disease entity 
are to be rated separately.  In particular, separate ratings 
may be warranted for disfigurement and pain from scars on the 
head, face, or neck.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  Fanning v. Brown, 
4 Vet. App. 225 (1993); 38 C.F.R. § 4.14 (2000). 

In this case, the only objective manifestation of the 
veteran's facial scar is disfigurement and such is no more 
than moderate in degree.  Hence, a separate rating under 
Esteban, supra  is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Shell Fragment Wound to the Left Arm  Based upon the evidence 
of record, the Board finds entitlement to a compensable 
rating for a shell fragment wound to the left arm is not 
warranted.  Persuasive medical evidence demonstrates the 
disability is presently manifested by subjective complaints 
of occasional pain, tenderness, and sensitivity but with no 
objective evidence of pain or tenderness.  There is no 
objective medical evidence of any muscle, nerve injury, or 
limitation of function to warrant consideration of a higher 
rating under alternative rating criteria.  However,  there 
are 4 metallic foreign bodies in the soft tissues of the left 
arm, and the veteran complains of left arm pain.  The Board 
finds that the retained metallic fragments is  analogous to a 
tended scar.  Under such circumstances, a 10 percent rating 
is warranted.  See 38 C.F.R. § 4.20; Code 7899-7804.  The 10 
percent rating is the maximum evaluation allowed under Code 
7804.

The preponderance of the evidence is against a rating in 
excess of 10 percent.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

Shell Fragment Wound to the Left Forearm  Based upon the 
evidence of record, the Board finds a rating in excess of 10 
percent for a shell fragment wound to the left forearm is not 
warranted.  Persuasive medical evidence demonstrates the 
disability is presently manifested by subjective complaints 
of occasional pain, tenderness, sensitivity, and limitation 
of thumb motion but with no objective evidence of limitation 
of thumb motion.  The veteran is presently receiving the 
maximum schedular rating for painful and tender scarring 
under diagnostic code 7804.  There is no objective medical 
evidence of any muscle, nerve injury, or limitation of 
function to warrant consideration of a higher rating under 
alternative rating criteria.  The preponderance of the 
evidence is against the veteran's claim.  See generally 
Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.

Left Flank Scar  Based upon the evidence of record, the Board 
finds a rating in excess of 10 percent for a left flank scar 
is not warranted.  Persuasive medical evidence demonstrates 
the disability is presently manifested by subjective 
complaints of occasional pain, tenderness, and sensitivity 
but with no objective medical evidence of any muscle, nerve 
injury, or limitation of function to warrant consideration of 
a higher rating under alternative rating criteria.  The 
veteran is presently receiving the maximum schedular rating 
for painful and tender scarring under diagnostic code 7804.  
The preponderance of the evidence is against the veteran's 
claim.  See generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 
3d 1361.

Right Calf Scar  Based upon the evidence of record, the Board 
finds entitlement to a compensable rating for a right calf 
scar is not warranted.  Persuasive medical evidence 
demonstrates the disability is presently manifested by 
subjective complaints of occasional pain, tenderness, and 
sensitivity but with no objective evidence of pain or 
tenderness.  There is no objective medical evidence of any 
muscle, nerve injury, or limitation of function to warrant 
consideration of a higher rating under alternative rating 
criteria.  The preponderance of the evidence is against the 
veteran's claim.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

Shell Fragment Wound to the Right Ankle with Retained Foreign 
Bodies  Based upon the evidence of record, the Board finds 
entitlement to a compensable rating for a shell fragment 
wound to the right ankle with retained foreign bodies is not 
warranted.  Persuasive medical evidence demonstrates the 
disability is presently manifested by subjective complaints 
of occasional pain, tenderness, sensitivity, and limitation 
of ankle motion but with no objective evidence of pain, 
tenderness, or limitation of ankle function.  The retained 
foreign bodies are shown to be small and within the soft 
tissue.  There is no objective medical evidence of any muscle 
or nerve injury to warrant consideration of a higher rating 
under alternative rating criteria.  

However,  there are metallic foreign bodies in the soft 
tissues of the right ankle, and the veteran complains of 
right ankle pain.  The Board finds that the retained shell 
fragments is analogous to a tended scar.  Under such 
circumstances, a 10 percent rating is warranted.  See 
38 C.F.R. § 4.20; Code 7899-7804.  The 10 percent rating is 
the maximum evaluation allowed under Code 7804.

The preponderance of the evidence is against a rating in 
excess of 10 percent.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

Shell Fragment Wound to the Left Calf  Based upon the 
evidence of record, the Board finds entitlement to a 
compensable rating for a shell fragment wound to the left 
calf is not warranted.  Persuasive medical evidence 
demonstrates the disability is presently manifested by 
subjective complaints of occasional pain, tenderness, and 
sensitivity but with no objective evidence of pain or 
tenderness.  There is no objective medical evidence of any 
muscle or nerve injury to warrant consideration of a higher 
rating under alternative rating criteria.  The preponderance 
of the evidence is against the veteran's claim.  See 
generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.

Shell Fragment Wound to the Left Thigh  Based upon the 
evidence of record, the Board finds a rating in excess of 10 
percent for a shell fragment wound to the left thigh is not 
warranted.  Persuasive medical evidence demonstrates the 
disability is presently manifested by subjective complaints 
of occasional pain, tenderness, and sensitivity but with no 
objective medical evidence of any muscle, nerve injury, or 
limitation of function to warrant consideration of a higher 
rating under alternative rating criteria.  The veteran is 
presently receiving the maximum schedular rating for painful 
and tender scarring under diagnostic code 7804.  The 
preponderance of the evidence is against the veteran's claim.  
See generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.

Extraschedular Consideration  In this case, the Board finds 
there is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these service-
connected disorders, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In fact, during VA examination the veteran reported the 
disorders did not significantly effect his employment and 
there is no indication the disorders have required hospital 
treatment since active service.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
cheek scar is denied.

Entitlement to a 10 percent rating for residuals of a shell 
fragment wound to the left arm with retained foreign bodies 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound to the left forearm is denied.
Entitlement to a rating in excess of 10 percent for a left 
flank scar is denied.

Entitlement to a compensable rating for a right calf scar is 
denied.

Entitlement to a 10 percent rating for residuals of a shell 
fragment wound of the right ankle with retained foreign 
bodies is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to a compensable rating for shell fragment wound 
to the left calf is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound to the left thigh is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

